DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 14, 15, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhu et al, US 11121072 B1.
Figs. 2, 10 and 11 disclose circuits comprising:  a substrate (38); a package on the substrate, the package including: a carrier amplifier (232) having a carrier amplifier input and a carrier amplifier output , a peaking amplifier (234) having a peaking amplifier input and a peaking amplifier output, a carrier output lead (244), a peaking output lead (246), a first integrated passive device including a first capacitor structure (280), the first integrated passive device including a first contact pad coupled to the peaking amplifier output (282) and a second contact pad coupled to the peaking output lead and wherein the first capacitor structure is coupled between the first contact pad and the second contact pad, and a second integrated .

Claims 11, 14, 15, and 19 are rejected under 35 U.S.C. 102a1 as being anticipated by Lakshminarayan et al, US 20160043039 A1.
Figs.1,  2,  9 and 11 disclose circuits comprising:  a substrate (30); a package (20) on the substrate, the package including: a carrier amplifier (22) having a carrier amplifier input and a carrier amplifier output , a peaking amplifier (24) having a peaking amplifier input and a peaking amplifier output, a carrier output lead (40), a peaking output lead (44), a first integrated passive device including a first capacitor structure (63), the first integrated passive device including a first contact pad coupled to the peaking amplifier output  and a second contact pad coupled to the peaking output lead and wherein the first capacitor structure is coupled between the first contact pad and the second contact pad, and a second integrated passive device including a second capacitor structure (55), the second integrated passive device including a third contact pad coupled to the carrier amplifier output and a fourth contact pad coupled to the carrier output lead and wherein the second capacitor structure is coupled between the third contact pad and the 
32 can be read as a first input lead and 36 can be read as a second input lead.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nikolayenkov et al., US 20190115875 A1 in view of Zhu et al, US 11121072 B1, in view of Lakshminarayan et al, US 20160043039 A1.
 Figs.1 and  2 disclose circuits comprising: a carrier amplifier (106) having a carrier amplifier input and a carrier amplifier output , a peaking amplifier (108) having a peaking amplifier input and a peaking amplifier output, a carrier output lead (112), a peaking output lead (122), a first integrated passive device including a first capacitor structure (124), the first integrated passive device including a first contact pad coupled to the peaking amplifier output  and a second contact pad coupled to the peaking output lead and wherein the first capacitor structure is coupled between the first contact pad and the second contact pad, and a second integrated passive device including a second capacitor structure (114), the second integrated passive device including a third contact pad coupled to the carrier amplifier output and a fourth contact pad coupled to the carrier output lead and wherein the second capacitor structure is 
Although Nikolayenkov et al. does not show substrate, package or the input circuitry in his Doherty amplifier circuit, Zhu et al and Lakshminarayan et al. have such teachings in their circuits.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teachings of Zhu et al or Lakshminarayan et al.  in the circuit of Nikolayenkov et al. in order to have a compact and practical use for the circuit.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nikolayenkov et al., US 20190115875 A1, over Zhu et al, US 11121072 B1, or over Lakshminarayan et al, US 20160043039 A1 in view of Chan et al., US 20190312552 A1.
Although neither of Nikolayenkov et al., nor Zhu et al, nor Lakshminarayan et al. has the third capacitor structure coupled between a first node of the second capacitor structure and a first ground potential node or a first inductor structure coupled between a first node of the first capacitor structure and a second ground potential node, Chan et al. has such teaching in his Fig. 15.  Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Chan et al. in the circuits of Nikolayenkov et al., of Zhu et al, or of Lakshminarayan et al. in order to have an optimum working condition for the circuits.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 12, 13, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	March 12, 2022